1 Reported in 233 N.W. 9.
The venue of this transitory action, commenced in Hennepin county, was, pursuant to statute (G. S. 1923 [2 Mason, 1927] § 9215) summarily changed to Stearns county. There plaintiff moved to remand to Hennepin and submitted affidavits in support of his claim that when the action was commenced defendant was a resident of Hennepin. Defendant made a contrary showing and thereby raised an issue of fact, which will not be reviewed here.
In such a case our examination of the record goes only to the extent of determining whether there was an issue of fact. If there is one, the decision of the district court is final. State ex rel. Perkins v. District Court, 155 Minn. 505,193 N.W. 169; State ex rel. Ryan v. A. Guthrie  Co. Inc. 164 Minn. 525,205 N.W. 448.
The alternative writ of mandamus should be discharged.
So ordered. *Page 518